          Case 4:20-cv-04463-KAW Document 29 Filed 09/10/21 Page 1 of 3




 1   LAUREN MELYNN JOHNSON, SBN 322318
     BAY AREA LEGAL AID
 2   1735 Telegraph Ave.
     Oakland, CA 94612
 3   ljohnson@baylegal.org
     Phone: (510) 250-5203
 4   Fax: (510) 663-4740
     Attorney for Plaintiff
 5

 6                                    UNITED STATES DISTRICT COURT
 7                                  NORTHERN DISTRICT OF CALIFORNIA
 8                                         SAN FRANCISCO DIVISION
 9

10
        TINA MARIE BLACK,
11            Plaintiff,                                    CIVIL NO. 4:20-cv-04463-KAW

12        v.
                                                          STIPULATION AND ORDER
13
        KILOLO KIJAKAZI,                                  APPROVING SETTLEMENT OF
14      Acting Commissioner of Social Security,           ATTORNEY FEES PURSUANT TO THE
               Defendant                                  EQUAL ACCESS TO JUSTICE ACT, 28
15                                                        U.S.C. § 2412(d) AND COSTS PURSUANT
                                                          TO 28 U.S.C. § 1920
16

17             IT IS HEREBY STIPULATED by and between the parties, through their undersigned counsel,
18   subject to the approval of the Court, that Plaintiff will be awarded attorney fees in the amount of
19   $7,000 under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and zero dollars ($00.00)
20   in costs under Taxation of Costs, 28 U.S.C. § 1920. This amount represents compensation for all legal
21   services rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance
22   with 28 U.S.C. §§ 2412(d), 1920.
23
               After the Court issues an order for EAJA fees to Plaintiff, the Government will consider any
24
     assignment of EAJA fees to Plaintiff’s counsel, Bay Area Legal Aid. Pursuant to Astrue v. Ratliff,
25
     130 S.Ct. 2521, 2252-2253 (2010), the ability to honor any such assignment will depend on whether
26
     the fees are subject to any offset allowed under the United States Department of the Treasury's Offset
27

28
                                                      1
     STIPULATION AND ORDER FOR EAJA FEES                  4:20-cv-04463-KAW
          Case 4:20-cv-04463-KAW Document 29 Filed 09/10/21 Page 2 of 3




 1   Program. After the order for EAJA fees is entered, the Government will determine whether they are

 2   subject to any offset.

 3          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that
 4   Plaintiff does not owe a federal debt, then the government shall cause the payment of fees to be made
 5   directly to Bay Area Legal Aid, Tax ID# XX-XXXXXXX, pursuant to any assignment executed by
 6   Plaintiff. Any payments made shall be delivered to Plaintiff’s counsel, Bay Area Legal Aid, 1735
 7   Telegraph Ave., Oakland, CA 94612.
 8
            This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney
 9
     fees and does not constitute an admission of liability on the part of Defendant under the EAJA.
10
     Payment of the agreed amount shall constitute a complete release from, and bar to, any and all claims
11
     that Plaintiff and/or Plaintiff’s counsel may have relating to EAJA attorney fees in connection with
12
     this action. This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security
13
     Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA,
14
     although Bay Area Legal Aid has waived their right to claim any fees under 42 U.S.C. §406(b).
15

16                                          Respectfully submitted,

17

18          Dated: August 24, 2021                         By: __/s/ Lauren M. Johnson____________
19                                                         Lauren M. Johnson
                                                           Bay Area Legal Aid
20                                                         Attorney for Plaintiff

21

22          Dated: August 24, 2021                         By: __/s/ Jennifer A. Kenney____________
                                                           Stephanie Hinds
23                                                         Acting United States Attorney
24                                                         Jennifer A. Kenney
25                                                         Special Assistant United States Attorney
                                                           Attorney for Defendant
26

27

28
                                                     2
     STIPULATION AND ORDER FOR EAJA FEES                  4:20-cv-04463-KAW
         Case 4:20-cv-04463-KAW Document 29 Filed 09/10/21 Page 3 of 3




 1

 2                                              ORDER

 3      PURSUANT TO THE STIPULATION, IT IS SO ORDERED.

 4

 5     Dated: September 10, 2021    By:
                                           KANDIS A. WESTMORE
 6                                         United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               3
     STIPULATION AND ORDER FOR EAJA FEES           4:20-cv-04463-KAW
